Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 32 – 36 are withdrawn.

Claims 1 – 31 are pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1 – 31, Group I, in the reply filed on 01/04/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language “may receive”, “may generate”, “may balance”, and “may store” is speculative and fail to provide a concise statement of the technical disclosure of the patent.


A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the stored data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, the limitation “inverting the one or more packets of bits based at least in part on determining the one or more packets of bits that were inverted” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitation. Specifically, the order of operations regarding inverting in relation to determining. 

Regarding claim 3, the limitation “a logic one before the one or more packets of bits are inverted” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 

Regarding claim 6, the limitation “each bit of the placeholder bits comprises a logic zero” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “logic zero”. 

Regarding claim 6, the limitation “at least before the one or more packets of bits are inverted” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “at least before”. 

Claim 8 recites the limitation "the stored data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the stored data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, the limitation “with the set of bits as default logic values” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “default logic values”. 

Claim 11 recites the limitation "the stored data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the one or more packets".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the inverted placeholder bit".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the error in the codeword".  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the inverted placeholder bit".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the stored data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15, the limitation “inverting the one or more packets of bits based at least in part on determining the one or more packets of bits that were inverted” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitation. Specifically, the order of operations regarding inverting in relation to determining. 

Claim 16 recites the limitation "the plurality of bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the stored data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the stored extra set of bits data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the stored data bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the errors".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23, the limitation “the plurality of bits comprises bits that, when inverted together, prevent a decoder from detecting the inversion” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “detecting the inversion”. 

Claim 29 recites the limitation "the error in the second set of bits".  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the stored parity bits".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 31, the limitation “the second set of bits have logic values that are independent of the data bits.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “independent of the data bits”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4 – 15, 17 – 25, and 26 – 31 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 – 25 are of copending Application No. 16/940,766. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 


Claim 1 of application 16/940,766
A method, comprising: 
A method, comprising: 
constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; 
constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; 
inverting one or more packets of bits of the codeword to modify a ratio of logic values associated with the codeword; 
inverting one or more packets of bits of the codeword to modify a ratio of logic values associated with the codeword; 
storing a portion of the codeword in a set of memory cells, the portion of the codeword comprising the data bits and the parity bits and excluding the placeholder bits; 
storing a portion of the codeword in a set of memory cells, the portion of the codeword comprising the data bits and the parity bits and excluding the placeholder bits; 
reconstructing the codeword based at least in part on the stored data bits, the stored parity bits, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits; and 
reconstructing the codeword based at least in part on the stored data bits, the stored parity bits, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits; and 
determining the one or more packets of bits that were inverted based at least in 



One of ordinary skill in the art would clearly recognize independent claim 1, of application 16/940,766 is a direct recitation of the claimed subject matter of independent claim 1, of the current application 17/111,235. Specifically, claim 1, of the current application 17/111,235 discloses constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword. 

Claim 2 of the application 17/111,235
Claim 2 of application 16/940,766
Claim 4 of the application 17/111,235
Claim 20 of application 16/940,766
Claim 6 of the application 17/111,235
Claim 3 of application 16/940,766
Claim 7 of the application 17/111,235
Claim 4 of application 16/940,766
Claim 8 of the application 17/111,235
Claim 5 of application 16/940,766
Claim 9 of the application 17/111,235
Claim 6 of application 16/940,766
Claim 10 of the application 17/111,235
Claim 7 of application 16/940,766
Claim 11 of the application 17/111,235
Claim 8 of application 16/940,766
Claim 12 of the application 17/111,235
Claim 9 of application 16/940,766
Claim 13 of the application 17/111,235
Claim 10 of application 16/940,766
Claim 14 of the application 17/111,235
Claim 11 of application 16/940,766
Claim 15 of the application 17/111,235
Claim 12 of application 16/940,766
Claim 17 of the application 17/111,235
Claim 13 of application 16/940,766

Claim 14 of application 16/940,766
Claim 19 of the application 17/111,235
Claim 15 of application 16/940,766
Claim 20 of the application 17/111,235
Claim 16 of application 16/940,766
Claim 21 of the application 17/111,235
Claim 17 of application 16/940,766
Claim 22 of the application 17/111,235
Claim 18 of application 16/940,766
Claim 23 of the application 17/111,235
Claim 19 of application 16/940,766
Claim 24 of the application 17/111,235
Claim 20 of application 16/940,766
Claim 27 of the application 17/111,235
Claim 21 of application 16/940,766
Claim 28 of the application 17/111,235
Claim 22 of application 16/940,766
Claim 29 of the application 17/111,235
Claim 23 of application 16/940,766
Claim 30 of the application 17/111,235
Claim 24 of application 16/940,766
Claim 31 of the application 17/111,235
Claim 25 of application 16/940,766


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 and 19 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al., U.S. Publication 2011/0060965 (herein KWON), in view of Shinbashi et al., U.S. Publication 2017/0147433 (herein Shinbashi).

Regarding claim 1, KWON teaches: A method, comprising: constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword (figure 6, element 124); inverting one or more packets of bits of the codeword to modify a ratio of logic values associated with the codeword (figure 7, element 360); storing a portion of the codeword in a set of memory cells, the portion of the codeword comprising the data bits and the parity bits and excluding the placeholder bits (figure 6, element 110). KWON does not explicitly teach: reconstructing the codeword based at least in part on the stored data bits, the stored parity bits, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits; and determining the one or more packets of bits that were inverted based at least in part on an error detected in the reconstructed codeword.
Shinbashi teaches: reconstructing the codeword based at least in part on the stored data bits, the stored parity bits, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits (figure 6, element 340, 321); and determining the one or more packets of bits that were inverted based at least in part on an error detected in the reconstructed codeword (figure 6, element 360; figure 10a, 10b, 10c).


Regarding claim 2, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: decoding the reconstructed codeword to detect the error; and inverting the one or more packets of bits based at least in part on determining the one or more packets of bits that were inverted.
Shinbashi teaches: decoding the reconstructed codeword to detect the error (figure 10a, 10b, 10c); and inverting the one or more packets of bits based at least in part on determining the one or more packets of bits that were inverted (figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: each bit of the placeholder bits comprises a logic zero except for a first bit which comprises a logic one before the one or more packets of bits are inverted, and wherein each bit of the set of bits comprises a logic zero (figure 6, element 320). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: each bit of the placeholder bits is mapped to at least two consecutively-index packets (figure 5, element 320; figure 7, element S360). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: the codeword is logically divided into a quantity of packets comprising the one or more packets, and wherein a quantity of the placeholder bits is equal to the quantity of the one or more packets plus one (paragraph 0060, 0061).

Regarding claim 6, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein each bit of the placeholder bits comprises a logic zero, at least before the one or more packets of bits are inverted, and wherein each bit of the set of bits comprises a logic zero.


Regarding claim 7, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inputting, into a decoder, the set of bits from a voltage reference permanently coupled with the decoder; and decoding, based at least in part on inputting the set of bits, the reconstructed codeword using the decoder, wherein the error is detected based at least in part on the decoding.
Shinbashi teaches: inputting, into a decoder, the set of bits from a voltage reference permanently coupled with the decoder (figure 6); and decoding, based at least in part on inputting the set of bits, the reconstructed codeword using the decoder, wherein the error is detected based at least in part on the decoding (figure 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 8, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: reading, in response to a request for the data bits, the stored data bits and the stored parity bits from the set of memory cells; and inputting the stored data bits and the stored parity bits into the decoder, wherein the reconstructed codeword is decoded based at least in part on inputting the stored data bits and the stored parity bits.


Regarding claim 9, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inputting the stored data bits and the stored parity bits into a decoder to decode the reconstructed codeword, wherein the decoder is configured with the set of bits as default logic values.
Shinbashi teaches: inputting the stored data bits and the stored parity bits into a decoder to decode the reconstructed codeword, wherein the decoder is configured with the set of bits as default logic values (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: determining that the error in the reconstructed codeword comprises an error in a bit, of the set of bits, that is associated with an inversion pattern comprising the one or more packets of bits.
Shinbashi teaches: determining that the error in the reconstructed codeword comprises an error in a bit, of the set of bits, that is associated with an inversion pattern 

Regarding claim 11, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: the data bits in a second plurality of positions in the codeword and the parity bits in a third plurality of positions in the codeword, and wherein the reconstructed codeword comprises the stored data bits in the second plurality of positions and the stored parity bits in the third plurality of positions (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein inverting the one or more packets inverts a placeholder bit, the method further comprising: determining that a bit of the set of bits is associated with the inverted placeholder bit and has a different logic value than the inverted placeholder bit, wherein the error in the codeword is detected based at least in part on the determination.
Shinbashi teaches: wherein inverting the one or more packets inverts a placeholder bit, the method further comprising: determining that a bit of the set of bits is associated with the inverted placeholder bit and has a different logic value than the inverted placeholder bit, wherein the error in the codeword is detected based at least in part on the determination (figure 6, figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein the bit associated with the inverted placeholder bit occupies a position in the reconstructed codeword that was previously occupied by the inverted placeholder bit.
Shinbashi teaches: wherein the bit associated with the inverted placeholder bit occupies a position in the reconstructed codeword that was previously occupied by the inverted placeholder bit (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, KWON teaches: A method, comprising: inverting a plurality of bits of a codeword to modify a ratio of logic values associated with the codeword, the codeword comprising data bits, placeholder bits, and parity bits (figure 7, element 360); storing the codeword, excluding the placeholder bits, in a set of memory cells associated with the codeword (figure 6, element 110). KWON does not explicitly teach: decoding the stored data bits, the stored parity bits, and a set of bits; determining the plurality of bits that were inverted based at least in part on an error detected in the set of bits during the decoding.
Shinbashi teaches: decoding the stored data bits, the stored parity bits, and a set of bits (figure 6, element 340, 321); determining the plurality of bits that were inverted based at least in part on an error detected in the set of bits during the decoding (figure 6, element 360; figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 15, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inverting the plurality of bits based at least in part on determining that the plurality of bits were inverted; and communicating the data bits to requesting device based at least in part on inverting the plurality of bits.
Shinbashi teaches: inverting the plurality of bits based at least in part on determining that the plurality of bits were inverted (figure 6; figure 10a, 10b, 10c); and communicating the data bits to requesting device based at least in part on inverting the plurality of bits (figure 6; figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

44.	Regarding claim 16, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: each bit of the placeholder bits comprises a logic zero except for a first bit which comprises a logic one before the one or more packets of bits are inverted, and wherein each bit of the set of bits comprises a logic zero (figure 6, element 320). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 17, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein a logic value of the placeholder bits before the plurality of bits are inverted matches a logic value of the set of bits.
Shinbashi teaches: wherein a logic value of the placeholder bits before the plurality of bits are inverted matches a logic value of the set of bits (figure 10b). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 18, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: communicating, to a decoder, the set of bits from a voltage reference permanently coupled with the decoder, wherein the decoding is based at least in part on communicating the set of bits to the decoder.
Shinbashi teaches: communicating, to a decoder, the set of bits from a voltage reference permanently coupled with the decoder, wherein the decoding is based at least in part on communicating the set of bits to the decoder (figure 6; figure 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 19, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: constructing the codeword, wherein the codeword comprises the data bits in a first set of positions, the placeholder bits in a second set of positions, and the parity bits in a third set of positions (figure 6). KWON does not explicitly teach: reconstructing the codeword for the decoding, wherein the reconstructed codeword comprises the stored data bits in the first set of positions, the set of bits in the second set of positions, and the stored parity bits in the third set of positions
Shinbashi teaches: reconstructing the codeword for the decoding, wherein the reconstructed codeword comprises the stored data bits in the first set of positions, the set of bits in the second set of positions, and the stored parity bits in the third set of positions (figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: the set of bits are associated with a one hot coding scheme, and wherein the plurality of bits is determined based at least in part on the one hot coding scheme and a location of the error in the set of bits.
Shinbashi teaches: the set of bits are associated with a one hot coding scheme, and wherein the plurality of bits is determined based at least in part on the one hot coding scheme and a location of the error in the set of bits (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 21, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: storing an extra set of bits in the set of memory cells associated with the codeword to further modify the ratio of logic values associated with the codeword; reading the stored extra set of bits from the set of memory cells along with the stored data bits and the stored parity bits; and excluding the stored extra set of bits from the decoding.
Shinbashi teaches: storing an extra set of bits in the set of memory cells associated with the codeword to further modify the ratio of logic values associated with the codeword (figure 4); reading the stored extra set of bits from the set of memory cells along with the stored data bits and the stored parity bits (figure 6); and excluding the stored extra set of bits from the decoding (figure 6, element 340). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 23, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein the plurality of bits comprises bits that, when inverted together, prevent a decoder from detecting the inversion.
Shinbashi teaches: wherein the plurality of bits comprises bits that, when inverted together, prevent a decoder from detecting the inversion (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 24, KWON teaches: inverting a set of bits of a codeword that comprises data bits, placeholder bits, and parity bits that are mapped to a plurality of packets, wherein the set of bits comprises bits that are mapped to one or more packets of the plurality of packets (figure 7, element 360); storing the codeword, minus the placeholder bits, in memory, wherein storing the codeword comprises storing the data bits and the parity bits (figure 6, element 110). KWON does not explicitly teach: inputting the stored data bits, the stored parity bits, and a second set of bits into a decoder, wherein each bit of the second set of bits is associated with a respective placeholder bit; and determining the set of bits that were inverted based at least in part on an error detected in the second set of bits input into the decoder.
Shinbashi teaches: inputting the stored data bits, the stored parity bits, and a second set of bits into a decoder, wherein each bit of the second set of bits is associated with a respective placeholder bit (figure 6, element 340, 321); and determining the set of bits that were inverted based at least in part on an error detected in the second set of bits input into the decoder (figure 6, element 360; figure 10a, 10b, 

Regarding claim 25, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: each bit of the placeholder bits comprises a logic zero except for a first bit which comprises a logic one before the one or more packets of bits are inverted, and wherein each bit of the set of bits comprises a logic zero (figure 6, element 320). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 26, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: the codeword is logically divided into a quantity of packets comprising the one or more packets, and wherein a quantity of the placeholder bits is equal to the quantity of the one or more packets plus one (paragraph 0060, 0061).

Regarding claim 27, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inputting the placeholder bits as logic zeros into an encoder to generate the codeword; and inputting the second set of bits as logic zeros into the decoder.
Shinbashi teaches: inputting the placeholder bits as logic zeros into an encoder to generate the codeword; and inputting the second set of bits as logic zeros into the 

Regarding claim 28, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: discarding the placeholder bits after inverting the set of bits.
Shinbashi teaches: discarding the placeholder bits after inverting the set of bits (figure 6, element 321). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 29, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: interpreting the second set of bits as balancing information bits that indicate respective inversion patterns for the codeword, wherein the set of bits is associated with an inversion pattern indicated by a location of the error in the second set of bits.
Shinbashi teaches: interpreting the second set of bits as balancing information bits that indicate respective inversion patterns for the codeword, wherein the set of bits is associated with an inversion pattern indicated by a location of the error in the second set of bits (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 30, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: arranging the data bits in a first set of positions of 
Shinbashi teaches: arranging the stored data bits, the stored parity bits, and the second set of bits to be input into the decoder, wherein stored data bits are arranged in the first set of positions, the second set of bits are arranged in the second set of positions, and the stored parity bits are arranged in the third set of positions (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 31, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: the placeholder bits and the second set of bits have logic values that are independent of the data bits.
Shinbashi teaches: the placeholder bits and the second set of bits have logic values that are independent of the data bits (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Parthasarathy; 		US 20190253080 A1
Fackenthal; Richard E.	US 20200059252 A1
Namekata; Minoru et al.	US 5835541 A
Kern; Thomas et al.		US 9582354 B2
constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; 
inverting one or more packets of bits of the codeword to modify a ratio of logic values associated with the codeword;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111